Filed 11/17/20 P. v. Manila CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D077350

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. FWV1403670)

EDUARDO RIOS MANILA,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Bernardino,
Mary E. Fuller, Shahala S. Sabet, Judges. Affirmed.
          Christopher Nalls, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Christine Y. Friedman, Deputy Attorneys General, for Plaintiff
and Respondent.
                                          I
                               INTRODUCTION
      Defendant Eduardo Rios Manila appeals from a judgment entered
following our remand in his prior appeal, People v. Manila (Jan. 24, 2019,

D074569) [nonpub. opn.] (Manila I).1 In Manila I, we reversed the judgment
and remanded the matter with directions for the trial court to discharge
Manila’s retained counsel and appoint substitute counsel to represent Manila
in post-conviction proceedings. (Ibid.) On remand, Manila’s new counsel
filed a motion for a new trial, which was denied. Upon agreement of the
parties, the trial court affirmed Manila’s original sentence of 42 years to life,
consisting of consecutive determinant terms totaling 12 years for counts 4
through 9 plus two consecutive indeterminate terms of 15 years to life for
counts 1 and 2.
      In this appeal, Manila contends: (1) the trial court erred in not holding
a new sentencing hearing; or (2) in the alternative, the court abused its
discretion by using the same multiple victim factor to both enhance his
sentences and impose consecutive 15-years-to-life terms.
      As to the first argument, our disposition in Manila I did not order a
new sentencing hearing, and in any event, Manila waived any challenge to
the trial court’s sentencing procedure.
      As to the second argument, Manila forfeited his challenge to the
consecutive sentences because he failed to raise a dual-use objection at
sentencing. Furthermore, there was no error because the court did not rely
on an improper dual-use factor to exercise its sentencing discretion and, even
if it had done so, any alleged error was harmless.

1     On our own motion, we take judicial notice of our prior unpublished
appellate opinion. (Evid. Code, §§ 452, subd. (d), 459; Cal. Rules of Court,
rule 8.1115(b)(1); Fink v. Shemtov (2010) 180 Cal.App.4th 1160, 1171.)
                                          2
      For all these reasons, we reject Manila’s contentions and affirm the
judgment.
                                      II
               FACTUAL AND PROCEDURAL BACKGROUND
      A jury convicted Manila of eight felony counts of sexual misconduct
committed against three different children. It found Manila guilty of one
count of committing a lewd act on a child under 14 against victim Jane Doe

(Pen. Code,2 § 288, subd. (a); count 1), one count of committing a lewd act on
a child under 14 against victim Janet Doe (§ 288, subd. (a); count 2), three
counts of committing a lewd act on a child under 14 against victim Mary Doe
(§ 288, subd. (a); counts 4–6), and three additional counts of committing a
lewd act on a child of 14 or 15 against victim Mary Doe (§ 288, subd. (c)(1);
counts 7–9). The jury also found that Manila committed lewd acts against

more than one victim for counts 1 and 2 (§ 667.61, subds. (b) & (e)).3
      We adopt the relevant factual background from our previous opinion in
this case, as follows:
      As to count 1, “[w]hen Jane Doe was 13 years old, she spent the night
at the home of Janet Doe and slept in a recliner. At some point in the night,
Jane woke to Manila touching her left breast over her clothing. She moved to
her right side and Manila left. She then pulled her blanket up to her throat,
wrapped it around her shoulders, and fell back asleep.




2     All further statutory references are to the Penal Code unless otherwise
noted.

3     The jury acquitted Manila of one count of committing a lewd and
lascivious act on a child under 14 against victim Janet Doe (§ 288, subd. (a);
count 3).
                                       3
         “Sometime later, Jane woke up when Manila moved the blanket down a
little and touched her breast over her clothing again. When she rolled over
and pulled the blanket back over herself, Manila left.
         “Jane eventually fell back asleep but awoke to Manila touching her
breast over her clothing once again. She rolled over so her chest was against
the arm of the recliner and fell back asleep with her hands crossed over her
chest.
         “While sleeping, Jane somehow ended up on her back with her hands
still crossed over her chest and the blanket covering her up to her elbows.
Manila moved her hands to her stomach and touched her left breast yet
again. When she reached for the blanket and moved to her side a bit, he left,
and she fell asleep again.
         “Jane woke up once more when Manila moved the blanket off her chest
and touched her left breast a fifth time. She moved and pulled the blanket
up to her face. Manila then walked away and she fell back asleep.”
(Manila I, supra, D074569.)
         As to count 2, “[w]hen Janet Doe was 13, Manila grabbed her and
pinned her down on his bed with one hand. He put his other hand
underneath her bra, cupped her breast, and moved his hand up and down.”
(Manila I, supra, D074569.)
         As to counts 4 through 9, “[w]hen Mary Doe was 10, Manila put his
hand under her clothes while she was asleep. He rubbed her nipples between
his right thumb and forefinger. He stopped touching her and moved away
when she started squirming.
         “When Mary was 12, Manila had her take off her shirt and bra. He
then cupped her breasts, felt them, and pushed them up.




                                        4
      “A few times when Mary was between 13 and 15, Manila had her
approach him when he was naked and grab his erect penis. He then had her
pull his penis to the side and hold it while he rubbed lotion on his thighs
right below his testicles.
      “Twice when Mary was 15, Manila helped her practice driving and had
her sit on his lap. He put his hands in the crease between her vagina and
thighs with the back of his hands touching her vagina over her clothing. He
told her he would squeeze the left side to signal a left turn and the right side
to signal a right turn.” (Manila I, supra, D074569.)
      The trial court sentenced Manila to a consecutive indeterminate term
of 30 years to life, consisting of two consecutive terms of 15 years to life for
counts 1 and 2 involving Jane Doe and Janet Doe respectively, plus
determinate terms totaling 12 years based on his other convictions involving
Mary Doe.
      In his prior appeal, Manila argued: (1) the trial court erred by failing
to discharge his retained counsel and appoint a substitute counsel to
represent him in post-conviction proceedings; (2) the trial court erred in
refusing to consider his motion for a new trial; and (3) the trial court abused
its discretion by imposing consecutive indeterminate sentences for counts 1
and 2 because the court based its decision on the existence of multiple
victims, a fact which already subjected him to indeterminate sentencing on
these counts. (Manila I, supra, D074569.)
      In Manila I, supra, D074569, we concluded the trial court erred by
failing to discharge his retained counsel and appoint substitute counsel to
represent him in post-conviction proceedings. Because we reversed the
judgment and remanded with directions to the trial court to discharge




                                         5
Manila’s retained counsel and appoint substitute counsel, we did not reach a
decision on Manila’s other contentions.
      On remand, Manila’s new counsel filed a motion for a new trial. After
denying the motion for a new trial in a subsequent hearing, the trial court
stated, “[t]he appellate court sent this back only on the issue for hearing the
motion for new trial ... [Manila] was sentenced. [The court] did not address
the sentencing. I do not believe that I need to resentence him.” Both the
prosecutor and Manila’s new counsel agreed. Accordingly, the trial court
stated it “affirmed the sentence that was given on April 11, 2017,” but that it
would schedule another hearing and refer the matter of Manila’s custody
credits to the probation department.
                                       III
                                 DISCUSSION
                                       A
         The Trial Court Did Not Err in Affirming Manila’s Sentence
      Where the decision on appeal reverses with directions, the trial court is
reinvested with only such jurisdiction as is defined by the remittitur’s terms.
The court is empowered to act only in accordance with the direction of the
reviewing court; action that materially varies from those directions is
unauthorized and void. (People v. Picklesimer (2010) 48 Cal.4th 330, 337;
Griset v. Fair Political Practices Com’n (2001) 25 Cal.4th 688, 701 (Griset);
Hampton v. Superior Court (1952) 38 Cal.2d 652, 655; see also Rice v.
Schmid (1944) 25 Cal.2d 259, 263; Butler v. Superior Court (2002) 104
Cal.App.4th 979, 982.) This “strict rule applies [even if] the directions of the
reviewing court are based upon an erroneous concept. The remedy of the
party aggrieved by the error lies only in a petition [for rehearing] to a
reviewing court.” (Puritan Leasing Co. v. Superior Court (1977) 76


                                        6
Cal.App.3d 140, 147; see also Skaggs v. Los Angeles (1956) 138 Cal.App.2d
269, 272–273.)
      Applying the principles expressed above, the trial court did not err
when it affirmed Manila’s prior sentence because this court’s directions in the
disposition of Manila I did not expressly call for a new sentencing hearing.
Instead, the disposition stated that “[o]nce Manila [obtained] substitute
counsel, the case [would] proceed from the point at which Manila originally
sought to discharge his retained counsel.” (Manila I, supra, D074569.) The
trial court affirmed his original sentence from 2017. After obtaining
additional information from the probation department updating Manila’s
custody credits, the court modified the sentence to reflect credit for actual
time served and conduct credits. The court then entered amended abstracts
of judgment reflecting the updated prison credits.
      Contrary to Manila’s contention, the trial court did not leave his “case
without a judgment at all” by not holding a new sentencing hearing. “ ‘ “[A]
judgment, no matter how designated, is the final determination of the rights
of the parties in an action. Thus, an ‘order’ which is the final determination
in the action is the judgment.” ’ ” (Marshall v. Webster (2020) 54 Cal.App.5th
275, 283, quoting Melbostad v. Fisher (2008) 165 Cal.App.4th 987, 995; see
also Griset, supra, 25 Cal.4th at p. 698 [it is not the form of the decree but its
substance and effect that determines whether an adjudication is final and
appealable].) We construe the court’s minute order of January 31, 2020
wherein the court denied the new trial motion and affirmed the prior
sentence as the trial court’s pronouncement of judgment. The court later
modified the judgment on February 14, 2020 to reflect Manila’s credits. The
amended abstracts of judgment summarized the court’s judgment. (People v.




                                        7
Mitchell (2001) 26 Cal.4th 181, 185; see also People v. Zackery (2007) 147
Cal.App.4th 380, 389.)
      Moreover, Manila did not object to the trial court’s proposed sentencing
procedure. The trial court stated it did not believe Manila needed to be
resentenced, and intended to affirm the prior sentence and consider revised
custody credits. After the prosecutor agreed with the procedure, Manila was
given an opportunity to respond. Manila had a meaningful opportunity to
object, but instead agreed with the trial court’s procedure. (People v. Scott
(1994) 9 Cal.4th 331, 356 (Scott) [“complaints about the manner in which the
trial court exercises its sentencing discretion and articulates its supporting
reasons cannot be raised for the first time on appeal”].) Thus, it is “clear that
defense counsel was willing and able to interrupt the court and that the court
was willing to entertain counsel's arguments ....” (People v. Downey (2000) 82
Cal.App.4th 899, 916.) Accordingly, Manila waived any objection that the
trial court was required to conduct a new full sentencing hearing. (Ibid.)
                                       B
               The Trial Court Did Not Abuse Its Discretion in
                         Imposing Consecutive Sentences
      With respect to counts 1 and 2 relating to Jane Doe and Janet Doe, the
jury found true the allegations that the section 288, subdivision (a) offenses
(lewd conduct against a minor under 14 years) were committed against
multiple victims. (§ 667.61, subds. (b) & (e)(4).) These findings subjected
Manila to the one-strike sentencing scheme set forth in section 667.61, which
requires separate sentences “in the state prison for 15 years to life” for
section 288, subdivision (a) offenses committed “against more than one
victim.” (§ 667.61, subds. (b) & (e)(4); People v. Wutzke (2002) 28 Cal.4th 923,
931 [section 667.61 “contemplates a separate life term for each victim


                                        8
attacked on each separate occasion”], citing with approval People v.
DeSimone (1998) 62 Cal.App.4th 693, 696–699 [rejecting a contention that
section 667.61 permits only one life sentence per case]; People v. Morales
(2018) 29 Cal.App.5th 471, 482–484 (Morales) [same].)
      Rule 4.425(a) of the California Rules of Court sets forth crime-related
criteria affecting the imposition of consecutive rather than concurrent
sentences: “(1) The crimes and their objectives were predominantly
independent of each other; [¶] (2) The crimes involved separate acts of
violence or threats of violence; or [¶] (3) The crimes were committed at
different times or separate places, rather than being committed so closely in
time and place as to indicate a single period of aberrant behavior.” (Cal.
Rules of Court, rule 4.425, subd. (a).)
      Trial courts have broad discretion to decide whether concurrent or
consecutive sentences are appropriate. (People v. Clancey (2013) 56 Cal.4th
562, 579–580; People v. Leon (2010) 181 Cal.App.4th 452, 468.) “In the
absence of a clear showing of abuse, the trial court’s discretion in this respect
is not to be disturbed on appeal. [Citation.] Discretion is abused when the
court exceeds the bounds of reason, all of the circumstances being
considered.” (People v. Bradford (1976) 17 Cal.3d 8, 20.) Moreover, only one
criterion favoring imposition of consecutive sentences is necessary to support
consecutive sentencing. (People v. Bravot (1986) 183 Cal.App.3d 93, 98.)
      Manila concedes he was subject to sentencing under section 667.61, and
recognizes that this statutory scheme required two 15-years-to-life sentences.
He argues, however, the trial court erred in imposing consecutive, rather
than concurrent, life terms because the fact that made him eligible for “one
strike” sentencing—the multiple victim circumstance—was the same fact
relied upon to justify consecutive terms.


                                          9
         Manila forfeited this objection because he did not raise a dual-use
objection at the sentencing hearing. (Scott, supra, 9 Cal.4th at pp. 353–356;
People v. Erdelen (1996) 46 Cal.App.4th 86, 90–91.)
         In any event, we conclude the court did not rely on an improper dual-
use factor to exercise its sentencing discretion. Defense counsel urged the
trial court to exercise its discretion to impose concurrent rather than
consecutive life terms, but did not provide any compelling reasons to convince
the court to do so. He argued the court should impose only one term of 15
years to life for counts 1 and 2 rather than two terms, which is an argument
that “[e]very court that has ever considered this issue has rejected....”
(Morales, supra, 29 Cal.App.5th at p. 483; see also People v. Zaldana (2019)
43 Cal.App.5th 527, 531–532; People v. Andrade (2015) 238 Cal.App.4th 1274,
1307–1308; People v. Valdez (2011) 193 Cal.App.4th 1515, 1522.)
         Later, without further discussion, defense counsel asked the court to
run the sentences concurrently if it did not agree with the argument about
imposing one term for counts 1 and 2. In response, the prosecutor argued
“there were two separate victims that were molested on two separate
occasions ... one involved [Manila’s] current girlfriend’s daughter when she
was thirteen years old, in his bedroom. The other involved Janet Doe’s friend
when she was spending the night, also who was thirteen years of age at the
time.”
         The trial court began its sentencing discussion by explaining it heard
all of the testimony in the case. It noted there were actually “three separate
victims in this case” and the jury found him guilty not only of the counts
against Jane Doe and Mary Doe, but also of the count against Janet Doe.
         The court referred to the fact that the victims in counts 1 and 2 were
separate when imposing a consecutive term for count 2. However, viewed in


                                         10
context with the prosecutor’s statement that victims were “molested on two
separate occasions” and the court’s statement after pronouncing both the
indeterminate and determinate sentences that it “selected consecutive
sentences on these offenses because they are each separate offenses that
occurred over a significant span of time,” we infer that the trial court imposed
consecutive sentences based on the fact that the crimes occurred during
separate and independent incidents. This is a different concept than the fact
that Manila committed the conduct against multiple victims. Therefore, the
trial court considered appropriate aggravating factors in imposing
consecutive sentences for the indeterminate terms. (See Cal. Rules of Court,
rule 4.425.)
      Even if the court had identified the multiple victim element as a factor
for imposing consecutive sentences, remand is proper only if it is reasonably
probable that a more favorable sentence would have otherwise resulted.
(People v. Osband (1996) 13 Cal.4th 622, 728.) Based on the record before us
reflecting Manila committed numerous lewd acts against three separate
minor victims on separate occasions over a lengthy span of time, it is not
reasonably probable the court would impose a different sentence on remand.




                                      11
                                IV
                            DISPOSITION
    The judgment is affirmed.



                                          McCONNELL, P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                12